                                       Case 3:18-cr-00527-WHA Document 146 Filed 07/29/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT

                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11

                                  12   UNITED STATES OF AMERICA,
Northern District of California
 United States District Court




                                  13                  Plaintiff,                            No. CR 18-0527 WHA

                                  14           v.

                                  15   XANTHE LAM, ALLEN LAM, and JOHN                      ORDER RE MOTION TO SUPPRESS
                                       CHAN,
                                  16
                                                      Defendants.
                                  17

                                  18
                                                                             INTRODUCTION
                                  19
                                            In this criminal action for theft of trade secrets, defendants move to suppress evidence
                                  20
                                       seized as a result of two search warrants. For the following reasons, the motion is DENIED.
                                  21
                                                                       STATEMENT OF FINDINGS
                                  22
                                            A previous order has stated the facts of this case (Dkt. No. 106). Briefly, Genentech, Inc.
                                  23
                                       is a biotechnology corporation in San Francisco that manufactures and commercializes
                                  24
                                       biopharmaceuticals for various medical conditions. JHL Biotech, Inc. is a biopharmaceutical
                                  25
                                       company in Taiwan that developed biosimilars of certain Genentech biopharmaceuticals.
                                  26
                                            Defendant Xanthe Lam was a principal scientist at Genentech beginning in 1986. She
                                  27
                                       allegedly, among other things, facilitated the transfer of Genentech trade secrets to JHL.
                                  28
                                       Case 3:18-cr-00527-WHA Document 146 Filed 07/29/20 Page 2 of 12




                                   1   Xanthe’s husband, Allen Lam, was employed at Genentech in Quality Control from 1989 to

                                   2   1998. He allegedly also facilitated the transfer of these trade secrets in exchange for fees and

                                   3   founder stock options at JHL. From 2014 to 2016, Xanthe allegedly provided confidential

                                   4   Genentech documents to defendant John Chan, a JHL employee and family friend.

                                   5        1.      JUNE GMAIL WARRANT.
                                   6        In June 2017, FBI Agent Frank Reid applied to Magistrate Judge Howard Lloyd for a

                                   7   search warrant. The warrant authorized, among other things, the search and seizure of emails,

                                   8   chat sessions, transaction information, and business records of the following Gmail accounts:

                                   9   mlsheung2@gmail.com and allenlam2@gmail.com. The warrant also authorized law

                                  10   enforcement officers to copy the fruits of these email addresses, including information

                                  11   pertaining to communications regarding Genentech and JHL.

                                  12        The 38-page affidavit started out by describing affiant Agent Reid’s background and
Northern District of California
 United States District Court




                                  13   experience in investigations involving computer-related crimes. It went on to describe the

                                  14   parties allegedly involved in the scheme (the Lams, John Chan, Genentech, JHL, and Roche)

                                  15   as well as the landscape of developing biosimilars for the biopharmaceuticals in question,

                                  16   specifically the benefits of access to particular confidential data. The affidavit also provided

                                  17   details about the defendants’ employment history. In particular, Xanthe had been employed at

                                  18   Genentech since April 1986, and then worked for JHL from 2013 to the summer of 2015. It

                                  19   also stated that Allen worked at Genentech from 1989 to 1998, consulted for JHL from at least

                                  20   2013 to 2014, and received JHL stock options in 2012. It further stated that “dating back to

                                  21   2009. . . LAM [Xanthe] has maintained robust and ongoing consulting relationships with at

                                  22   least four GENENTECH competitors . . . : EUSOL, MYCENAX, JHL, and APBio.

                                  23        The affidavit then established Xanthe’s connections to Genentech and JHL. For

                                  24   example, the affidavit noted that Xanthe named specific folders on her Genentech computer as

                                  25   Genentech product names with “JHL” appended to the end (e.g. Rituxan_JHL), and that each

                                  26   of these folders “contained a mixture of GENENTECH confidential documents alongside

                                  27   internal JHL documents.” She also sent a confidential Genentech technical report to Allen’s

                                  28   personal email address, asking him to make a hard copy and not “show it to others.” The
                                                                                       2
                                       Case 3:18-cr-00527-WHA Document 146 Filed 07/29/20 Page 3 of 12




                                   1   affidavit then further tied Xanthe’s communications regarding JHL to her personal email

                                   2   address, which she had used on her Genentech laptop. In particular, it cited to Google Chrome

                                   3   logs in which Xanthe downloaded certain JHL documents and communicated with JHL about

                                   4   biosimilars for Genentech drugs.

                                   5        2.      SEPTEMBER HOUSE WARRANT.
                                   6         After receiving materials from the search of the above-mentioned accounts, Agent Reid

                                   7   applied to Chief Magistrate Judge Joseph Spero for a search warrant for the Lams’ home in

                                   8   September 2017. The house warrant began by stating that the items to be seized are “any

                                   9   digital devices, for evidence, fruits or instrumentalities of violations of Title 18, United States

                                  10   Code, Section 1832 (Theft of Trade Secrets).” It then went on break down the evidence into

                                  11   11 broad categories.

                                  12         The affidavit accompanying the search warrant for the Lams’ home provided information
Northern District of California
 United States District Court




                                  13   similar to the affidavit for the Gmail warrant and more. In particular, it added that beginning

                                  14   in May 2012, JHL representatives contacted Xanthe with questions related to formulations,

                                  15   testing procedures, and product development. It also provided excerpts of email conversations

                                  16   between the Lams and Genentech’s competitors (i.e. Mycenax and Eusol) regarding

                                  17   pharmacological research and payments for completed work from their Gmail accounts.

                                  18         Based on these allegations and evidence obtained as a result of the above-mentioned

                                  19   search warrants, defendants Xanthe, Allen, and Chan are charged with violating 18 U.S.C. §

                                  20   1832(a)(5) – Conspiracy to Commit Theft of Trade Secrets (Count 1); U.S.C. §§ 1832(a)(1),

                                  21   (2), (3) & 2 – Theft of Trade Secrets; Aiding and Abetting (Counts 2 to 27). Defendant Xanthe

                                  22   is also charged with violating 18 U.S.C. § 1832(a)(5) – Conspiracy to Commit Theft of Trade

                                  23   Secrets (Count 28); 18 U.S.C. §§ 1832(a)(1), (2), (3) & 2 – Theft of Trade Secrets; Aiding and

                                  24   Abetting (Counts 29 to 32); 18 U.S.C. § 1030(b) – Conspiracy to Commit Computer Fraud and

                                  25   Abuse (Count 33); and with 18 U.S.C. §§ 1030(a)(2)(C), (c)(2)(B)(i), (ii), (iii) & 2 – Computer

                                  26   Fraud and Abuse; Aiding and Abetting (Counts 34 to 36).

                                  27         Defendants Xanthe and Allen now move to suppress all evidence obtained by the

                                  28   government as a result of the two above-mentioned search warrants. Defendant John Chan has
                                                                                        3
                                       Case 3:18-cr-00527-WHA Document 146 Filed 07/29/20 Page 4 of 12




                                   1   moved to join the Lams’ motion. The government opposes. This order follows full briefing

                                   2   and oral argument.

                                   3                                             ANALYSIS

                                   4        Motions to suppress are reviewed de novo, with significant deference afforded to the

                                   5   magistrate judge’s finding of probable cause. Specifically, the court need only find “under the

                                   6   totality of the circumstances the magistrate had a substantial basis for concluding that probable

                                   7   cause existed” for a search warrant to be valid. United States v. McQuisten, 795 F.2d 858, 861

                                   8   (9th Cir. 1986). In demonstrating probable cause, a search warrant affidavit must be

                                   9   sufficiently particular in describing the place to be searched and the person or things to be

                                  10   seized. Generally, the particularity of the warrant must be assessed without reference to the

                                  11   affidavit. The warrant, may however, be construed with reference to the affidavit for purposes

                                  12   of satisfying the particularity requirement if (1) the affidavit accompanies the warrant, and (2)
Northern District of California
 United States District Court




                                  13   the warrant uses suitable words of reference which incorporate the affidavit therein.” United

                                  14   States v. Hillyard, 677 F.2d 1336, 1340 (9th Cir. 1982) (citations omitted).

                                  15        1.      PROBABLE CAUSE.
                                  16        Defendants argue the Gmail search warrant was not supported by probable cause.

                                  17   Defendants specifically contend the warrant failed to establish a nexus between the Lams’

                                  18   personal Gmail accounts and stolen trade secrets. Under a totality of the circumstances

                                  19   analysis, we must uphold a warrant if the affidavit presented a fair probability for the issuing

                                  20   magistrate to find that contraband or evidence of a crime will be found in a particular place.

                                  21   Illinois v. Gates, 462 U.S. 213, 214 (1983). The affidavit must additionally establish “a

                                  22   reasonable nexus between the activities supporting probable cause and the locations to be

                                  23   searched.” United States v. Ocampo, 937 F.2d 485, 490 (9th Cir. 1991). In this case, it means

                                  24   that the warrant need not explicitly establish the existence of trade secrets in the Gmail

                                  25   accounts, only probable cause that trade secrets may have been stolen.

                                  26        Defendants correctly contend there is nothing in the affidavit that explicitly indicates they

                                  27   downloaded and sent Genentech trade secrets to JHL with their personal emails, only that

                                  28   Xanthe downloaded confidential documents, violating Genentech’s Code of Conduct.
                                                                                       4
                                       Case 3:18-cr-00527-WHA Document 146 Filed 07/29/20 Page 5 of 12




                                   1   Defendants also correctly contend that based on the Nosal cases, merely violating a company’s

                                   2   Code of Conduct would be insufficient on its own to constitute sufficient probable cause.

                                   3   What defendants miss, however, is that the implication from the above-mentioned background

                                   4   information in the affidavit as to defendants’ actions involving their personal emails, their

                                   5   employment history, and the nature of the biosimilars industry presented a fair probability for a

                                   6   magistrate judge to infer that Genentech trade secrets were stolen, and could be found on the

                                   7   Lams’ personal Gmail accounts.

                                   8        2.      BREADTH.
                                   9        Defendants contend that both the Gmail and home search warrants were overbroad. The

                                  10   Gmail search warrant allowed for the search and seizure of information from January 1, 2012,

                                  11   through January 6, 2017, while the home search warrant authorized the search and seizure of

                                  12   all records from January 1, 2009, and on.
Northern District of California
 United States District Court




                                  13        Both sides have cited to one of our previous orders in United States v. Cerna, in which

                                  14   we found insufficient probable cause to allow for the seizure of cell phone records nine months

                                  15   preceding a homicide, but found sufficient probable cause to allow for the seizure of cell phone

                                  16   records from approximately two months preceding the homicide to approximately two months

                                  17   subsequent to the homicide. 2010 U.S. Dist. LEXIS 145991 (N.D. Cal. Sept. 22, 2010).

                                  18        Cerna allowed seizure of cell phone records from up to two months following the

                                  19   homicide because it contemplated such records could have contained discussions about the

                                  20   homicide or attempts to cover it up. It also allowed seizure of cell phone records up to two

                                  21   months prior to the homicide because the affidavit had discussed brewing tensions among

                                  22   defendants’ gang and victim’s rival group during that time. It, however, found a lack of

                                  23   probable cause to search records prior to that time because the affidavit failed to proffer any

                                  24   basis that the records would contain any evidence defendants participated in a racketeering

                                  25   conspiracy or homicide.

                                  26                A.      JUNE GMAIL WARRANT.
                                  27        Beyond the generalized statements regarding defendants’ employment history, the

                                  28   affidavit provided specific examples of defendants’ suspicious conduct prior to their
                                                                                       5
                                       Case 3:18-cr-00527-WHA Document 146 Filed 07/29/20 Page 6 of 12




                                   1   employment at JHL in 2013. The affidavit stated that in 2009, Xanthe sent Allen’s resume to

                                   2   APBio, and APBio responded, asking to discuss “perhaps through your personal email.” It

                                   3   next stated that in 2010, Xanthe used her Genentech email address to send an email to one of

                                   4   Allen’s personal email addresses with “GENTENCH CONFIDENTIAL – DO NOT

                                   5   FORWARD” in the first line of the email body. The affidavit first noted the use of the Gmail

                                   6   accounts in October 2013, when Xanthe sent JHL documents to herself from her Genentech

                                   7   email to her Gmail.

                                   8        Defendants contend that the date range should have been limited since the alleged trade

                                   9   secret theft occurred between December 2013 and the summer of 2015 when Xanthe and Allen

                                  10   were working for JHL. True, the affidavit stated that Xanthe had worked for JHL from 2013

                                  11   and that Allen worked for JHL since at least 2013. It also, however, stated that Allen had

                                  12   received JHL stock options since at least 2012, indicating at least some professional
Northern District of California
 United States District Court




                                  13   relationship with the company prior to 2013. Combined with the fact that Xanthe had sent

                                  14   allegedly confidential Genentech information to one of Allen’s personal email addresses in

                                  15   2010 (when he wasn’t working for Genentech), the affidavit provided sufficient probable cause

                                  16   to allow for the search of records from at least January 1, 2012.

                                  17        As to defendants’ conduct after 2015, the affidavit noted Genentech launched an

                                  18   investigation in October 2016 after receiving an anonymous tip that Xanthe was listed on an

                                  19   APBio presentation as a “consultant.” The affidavit also stated that Xanthe had been in

                                  20   constant contact via Skype with Chan, who she had helped secure a job at JHL, between May

                                  21   15, 2014, and November 12, 2016. The two were in contact up until April 2017 (when Agent

                                  22   Reid wrote the affidavit) when Chan emailed Xanthe regarding his interest in obtaining

                                  23   employment at Nektar or Lonza.

                                  24        Defendants point out evidentiary weaknesses in the affidavit, specifically that Xanthe’s

                                  25   employment at APBio was only supported by an anonymous tip. It is true that some of the

                                  26   allegations regarding the Lams’ employment history after 2015 is weak, but the affidavit

                                  27   importantly noted Xanthe and Chan’s continuing relationship after 2015. Chan, someone

                                  28   Xanthe helped secure employment at JHL, and who received confidential Genentech materials
                                                                                       6
                                       Case 3:18-cr-00527-WHA Document 146 Filed 07/29/20 Page 7 of 12




                                   1   from Xanthe and Allen, had been in constant contact with Xanthe even after she had left JHL.

                                   2   Given the history of defendants communicating with each other regarding confidential

                                   3   Genentech documents as well as their continued relationship up until at least January 2017, the

                                   4   affidavit provided sufficient probable cause to allow for the search of records up until at least

                                   5   January 6, 2017.

                                   6                B.       SEPTEMBER HOUSE WARRANT.
                                   7                         (i)    Date Range.
                                   8        Without any further detail, the mere allegation that the Lams maintained “consulting

                                   9   relationships” with competitors beginning in 2009 was not sufficient to allow the seizure of

                                  10   records dating back to when the alleged relationships began. There should be something in the

                                  11   affidavit that provides a fair probability that defendants were engaging in trade secret theft

                                  12   related to those companies during the date range requested by the warrant, such as sending
Northern District of California
 United States District Court




                                  13   confidential information. Regardless of when either of the Lams were employed with

                                  14   Genentech competitors, the earliest mention of their suspicious conduct in the affidavit was an

                                  15   email exchange dated August 11, 2009, in which Xanthe forwarded Allen’s resume to APBio

                                  16   and APBio responded, “Let me know if you would like to go over the idea you have in more

                                  17   details, perhaps through your personal email?” This email could be interpreted innocuously,

                                  18   but affording deference to Chief Magistrate Judge Spero, this order finds probable cause was

                                  19   shown to allow searches of records beginning on that date. There is, however, no probable

                                  20   cause to search any documents preceding that date. Unlike in Cerna, where the affidavit at

                                  21   least stated that tensions had been brewing prior to the homicide, there is no indication in the

                                  22   affidavit that could lead to an inference that defendants had engaged in trade secret theft prior

                                  23   to August 11, 2009.

                                  24        For the reasons stated above, the affidavit did, however, provided sufficient probable

                                  25   cause to allow for the search of records up until the execution of the search warrant in

                                  26   September 2017.

                                  27        The records preceding August 11, 2009, must be suppressed unless the government

                                  28   establishes a warrant exception for the seizure of these record, or otherwise severed.
                                                                                       7
                                       Case 3:18-cr-00527-WHA Document 146 Filed 07/29/20 Page 8 of 12




                                   1   Generally, evidence gathered as a result of an unlawful search is still admissible if an executing

                                   2   officer relied in good faith on a neutral magistrate judge’s determination of the validity of a

                                   3   warrant. United States v. Leon, 468 U.S. 897, 899 (1984).

                                   4         Here, the exclusionary rule applies. As stated above, other than the August 2009 email,

                                   5   the 24-page affidavit also noted the consulting relationship defendants allegedly had with

                                   6   competitors dating back to 2009. In the context of the pharmaceutics industry (which the

                                   7   affidavit describes) where the knowledge of processes from those who originally developed

                                   8   biologics can be invaluable to competitors who are developing biosimilars, it was not

                                   9   objectively unreasonable to rely on the date range provided in the affidavit. At a minimum,

                                  10   Allen, Xanthe’s husband, had some relationship with Genentech competitors in 2009 while

                                  11   Xanthe was working at Genentech. This warrant was not so overbroad or so lacking in

                                  12   probable cause where it would have been objectively unreasonable to believe that evidence
Northern District of California
 United States District Court




                                  13   from that time period could be seized.

                                  14                        (ii)    Devices seized.
                                  15        One of the categories of items that the house warrant allowed for the seizure of was:

                                  16   “[a]ny digital device used to facilitate the above-listed violation and forensic copies thereof”

                                  17   followed by a further detailed breakdown of the type of information to be seized, such as the

                                  18   times the device was used, applications, and IP addresses. Defendants take issue with the

                                  19   breadth in this section of the warrant because it authorized the search and seizure of any digital

                                  20   storage device containing material related to the biotech industry, not just Xanthe’s Genentech-

                                  21   issued laptop or the servers that stored their emails.

                                  22        True, the only means the affidavit explicitly mentioned as being used to store confidential

                                  23   documents is Xanthe’s Genentech-issued laptop and implicitly, defendants’ personal email

                                  24   servers that were used to allegedly send the confidential documents. The affidavit also,

                                  25   however, highlighted events regarding consulting agreements with Genentech competitors that

                                  26   occurred while Xanthe was not working for Genentech as well as communications between the

                                  27   defendants in which other devices were used. For example, in July 2010, Allen wrote an email

                                  28   to Xanthe regarding Eusol in which he said, “I am sending this thru your g-mail using my PC.”
                                                                                        8
                                       Case 3:18-cr-00527-WHA Document 146 Filed 07/29/20 Page 9 of 12




                                   1   Later in March 2013, Allen sent Xanthe an email noting that he “submitted the invoice for the

                                   2   plane ticket and Her2IEC to Pearl” a Mycenax employee, implying a device other than

                                   3   Xanthe’s Genentech computer was used to create the invoice. There thus existed a fair

                                   4   probability that defendants used devices other than Genentech laptops and email servers to

                                   5   allegedly steal trade secrets. It is also important to note that the warrant here still limited the

                                   6   items to be seized to those that, for example, related to Genentech, its competitors, and

                                   7   pharmaceutical consulting. Although the breadth of this warrant could have potentially

                                   8   allowed the seizure of all storage devices in the household, the limitations meant that those

                                   9   devices truly unrelated to the crime (e.g. containing solely personal information or solely

                                  10   records of crimes completely unrelated to the theft of trade secrets) could not be seized. The

                                  11   warrant was thus not overbroad in this regard.

                                  12        3.      PARTICULARITY.
Northern District of California
 United States District Court




                                  13         In evaluating a warrant’s particularity, our court of appeals has focused on the following

                                  14   factors:
                                                    (1) whether probable cause exists to seize all items of a particular
                                  15                type described in the warrant; (2) whether the warrant sets out
                                                    objective standards by which executing officers can differentiate
                                  16                items subject to seizure from those which are not; and (3) whether
                                                    the government was able to describe the items more particularly in
                                  17                light of the information available to it at the time the warrant was
                                                    issued.
                                  18
                                       United States v. Spilotro, 800 F.2d 959, 963 (9th Cir. 1986) (citations omitted).
                                  19
                                                    A.      JUNE GMAIL WARRANT.
                                  20
                                             Defendants contend the Gmail search warrant lacked particularity by authorizing the
                                  21
                                       search and seizure of all emails and transactional information related to Genentech and the
                                  22
                                       biopharmaceutical industry, as well as those that would show who was using the email
                                  23
                                       accounts, thereby encompassing all of the Lams’ electronic communications (including
                                  24
                                       personal communications) instead of just those related to the theft of trade secrets.
                                  25
                                             The affidavit here allowed law enforcement to copy the following:
                                  26
                                                            a.      Any communications with any persons or entities
                                  27                                regarding Genentch, JHL Biotech Inc, Eusol Inc,
                                                                    Mycenax, AP Biosciences
                                  28
                                                                                         9
                                       Case 3:18-cr-00527-WHA Document 146 Filed 07/29/20 Page 10 of 12



                                                             b.     Any communications with any persons or entities
                                   1                                regarding consulting services;
                                   2                         c.     Any communications with any person or entities
                                                                    regarding the discussion of biopharmaceutical or
                                   3                                biosimilar medicines;
                                   4                         d.     Records relating to who created, used, or
                                                                    communicated with the account or;
                                   5
                                                             e.     Identifier, including records about their identities or
                                   6                                whereabouts.
                                   7
                                             Defendants cite to United States v. Kow to support their argument that the affidavit could
                                   8
                                       have specified that the only emails to be seized were those relating to, discussing, or having
                                   9
                                       attached to them certain information or files concerning Genentech’s development of specific
                                  10
                                       drugs, or even types of Genentech files. 58 F.3d 423, 426 (9th Cir. 1995). Kow found a
                                  11
                                       warrant that allowed for the seizure of, for example, all financial statements and computer
                                  12
Northern District of California




                                       equipment, insufficiently particular because the warrant did not specify the suspected criminal
 United States District Court




                                  13
                                       conduct and only made “vague references to fraudulent transactions.” Id. at 427. Unlike the
                                  14
                                       affidavit in Kow¸ however, the affidavit here made specific references to defendants’ alleged
                                  15
                                       consulting relationships with Genentech’s competitors and that they may have provided
                                  16
                                       Genentech’s confidential information to those competitors. For example, the affidavit
                                  17
                                       referenced an email exchange between Allen and Xanthe where he stated, “I am sending this
                                  18
                                       thru your g-mail using my PC. Your account works but is not working on your PC. Judy has a
                                  19
                                       problem with the Agilent HPLC. Get some help from Victor to troubleshoot.” Xanthe then
                                  20
                                       responded, “I think the problem is not the salt. It is the protein ppt.” Limiting the warrant to
                                  21
                                       only emails relating to specific Genentech drugs or files as defendants suggest would be too
                                  22
                                       narrow, as it would not capture the alleged possible employment or payment arrangements
                                  23
                                       defendants made with competitors. It also would not capture all information defendants
                                  24
                                       allegedly provided to these competitors, such as the above email exchange where neither a
                                  25
                                       Genentech file nor Genentech drug is explicitly named. The warrant was thus sufficiently
                                  26
                                       particular in this regard.
                                  27

                                  28
                                                                                       10
                                       Case 3:18-cr-00527-WHA Document 146 Filed 07/29/20 Page 11 of 12



                                                     B.      SEPTEMBER HOUSE WARRANT.
                                   1
                                             Defendants take issue with the particularity of the house warrant on the ground that it did
                                   2
                                       not describe what constitutes a trade secret, thereby providing insufficient guidance for
                                   3
                                       searching agents as to what records to actually seize. The government here was not in a
                                   4
                                       position to determine what specifically constituted a trade secret at that time. Only the victim
                                   5
                                       companies would know, especially during the investigatory stages, what constituted a trade
                                   6
                                       secret. The warrant here set out objective standards narrowing the items to be seized (e.g.
                                   7
                                       information involving Genentech, its competitors, and pharmaceutics) to the extent it could in
                                   8
                                       light of the information that was available to it at the time. The warrant was thus sufficiently
                                   9
                                       particular in this regard.
                                  10
                                             Additionally, to the extent defendants contend the evidence from the house search should
                                  11
                                       be suppressed because the searching agents or Xanthe were not provided with the warrant,
                                  12
Northern District of California




                                       Agent Reid has submitted a declaration stating otherwise. Specifically, he stated he reviewed
 United States District Court




                                  13
                                       the affidavit during a meeting with agents prior to executing warrant. The declaration also
                                  14
                                       states that he showed Xanthe the warrant during the search and that she provided him with the
                                  15
                                       passwords for her email accounts, iPhone, and the password for her iPhone and for her
                                  16
                                       Genentech-issued laptop. An FBI Form 302 also states that a copy of the warrant and FBI
                                  17
                                       Form 597 were left with Xanthe after the search.
                                  18
                                             4.      MOTION FOR JOINDER BY JOHN CHAN.
                                  19
                                             Defendant John Chan has moved to join Xanthe and Allen’s motion to suppress emails
                                  20
                                       seized from the Lams’ email accounts and laptops. Defendant argues our court of appeals has
                                  21
                                       not conclusively established “that the sender of an email loses any reasonable expectation of
                                  22
                                       privacy after the email has reached its recipient.” Our court of appeals in United States v.
                                  23
                                       Mohamud, which defendant cited to, has compared emails to letters and noted that there is at
                                  24
                                       least a diminished privacy interest in communications that have been received by a recipient.
                                  25
                                       843 F.3d 420, 443 (9th Cir. 2016). Defendant has failed to cite any compelling case law as to
                                  26
                                       why the opposite should apply, specifically, why a sender should have standing to challenge
                                  27

                                  28
                                                                                      11
                                       Case 3:18-cr-00527-WHA Document 146 Filed 07/29/20 Page 12 of 12




                                   1   the search of emails received (and read) in possession of the recipient. Accordingly, the

                                   2   motion for joinder is DENIED.

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: July 29, 2020.

                                   7
                                                                                             WILLIAM ALSUP
                                   8                                                         UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     12
